'The opinion of the court was delivered by
Williams, Ch. J.
This case comes before us on exceptions by the plaintiff to the charge of the court. We have not thought it ¡necessary ,to say any thing as to the first point made, that is, whether *246the court charged correctly on the subject of conversion. The jury have found that there was a conversion; — whether, therefore, the court were correct or incorrect in the doctrine laid down on that subject, the jury have found that fact; and this was all the plaintiff could have expected, if the charge had been as he requested.
The jury probably found that the goods sued for were returned before action brought. The return of the goods stands in the place of paying for their value, and is to be considered in mitigation of damages. Indeed courts may, on motion of the defendant, order a return of goods in some cases, against the wishes of the plaintiff, and such return will reduce the damages to those actually sustained in consequence of the wrongful taking. This was decided at the last term of this court (see ante p. 138,) in Chittenden county. In relation to John Saunders, the charge to the jury appears to have been substantially correct, and the case properly left to them. Whether they understood John Saunders as participating with his father can only be learned from their verdict; and with their views bf the testimony, and the importance attached to any particular part, we have nothing to do.
The judgment of the county court is therefore affirmed.